                                           Case 5:20-cv-03693-BLF Document 126 Filed 04/06/21 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7       SATISH RAMACHANDRAN,                            Case No. 20-cv-03693-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9             v.                                        AMEND THE COMPLAINT
                                  10       KIRK BALLARD, et al.,                           [Re: ECF 109]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Satish Ramachandran has filed a motion for leave to file an “Amended First
                                  14   Supplemental Complaint,” which would be the eighth version of his pleadings in this long-running
                                  15   neighbor dispute that is split between two different federal lawsuits. See Mot., ECF 109. Mr.
                                  16   Ramachandran seeks to add two new parties and new facts to his remaining malicious prosecution
                                  17   claim, information that was known to him when he previously petitioned this Court for leave to
                                  18   amend his complaint on November 30, 2020. See id.; see also Mot. to Amend, ECF 85.
                                  19   Defendants Kirk Ballard and Christopher Jordan oppose Mr. Ramachandran’s motion for further
                                  20   amendment, see Opp’n, ECF 120, and Defendant Pamela Jacobs joins in their arguments, see
                                  21   Opp’n 121. Best Best & Krieger, a prior Defendant in this case that was voluntarily dismissed by
                                  22   Mr. Ramachandran after this motion was filed, see Order Granting Stipulation, ECF 112, has also
                                  23   filed an opposition, as Mr. Ramachandran is attempting to add another member of the firm to the
                                  24   case. See Opp’n, ECF 117.1 Pursuant to Civil Local Rule 7-1(b), the Court finds that this motion is
                                  25   appropriate for determination without oral argument, and the April 22, 2021 hearing is
                                  26
                                  27   1
                                         The Court does not rely on any arguments from this brief to reach its decision and thus need not
                                  28   reach the nonparty’s request for judicial notice or Mr. Ramachandran’s objections regarding the
                                       filing of this brief.
                                          Case 5:20-cv-03693-BLF Document 126 Filed 04/06/21 Page 2 of 4




                                   1   VACATED. The Court DENIES Mr. Ramachandran’s motion.

                                   2     I.   BACKGROUND
                                   3          Mr. Ramachandran first filed a federal lawsuit regarding this dispute on February 25, 2018.

                                   4   See Ramachandran v. City of Los Altos, No. 18-CV-01223-VKD, 2020 WL 1914961, at *1 (N.D.

                                   5   Cal. Apr. 20, 2020). Defendants Ballard and Jordan were named in that lawsuit, as was the City of

                                   6   Los Altos. Id. Scott Ditfurth, one of the proposed new Defendants in this case, represented

                                   7   defendants sued by Mr. Ramachandran in this first federal action. See id. On April 20, 2020, Judge

                                   8   Virginia K. DeMarchi granted in part and denied in part Mr. Ramachandran’s motion to file a

                                   9   fourth amended complaint. Id. at *10. Mr. Ramachandran responded by filing a separate complaint

                                  10   in front of this Court on June 3, 2020. See Ramachandran v. Best Best & Krieger, No. 20-CV-

                                  11   03693-BLF, 2021 WL 428654, at *3 (N.D. Cal. Feb. 8, 2021).

                                  12       On August 17, 2020, Defendants filed their motions to dismiss. See Mots., ECF 43, 55, 57. On
Northern District of California
 United States District Court




                                  13   October 23, 2020, this Court granted the parties’ stipulated pretrial scheduling order. See

                                  14   Scheduling Order, ECF 84. The deadline to amend the pleadings under the Rule 15 standard was

                                  15   November 30, 2020. Id. On November 30, 2020, Mr. Ramachandran filed a motion to supplement

                                  16   the complaint before this court and file a first amended complaint with a new malicious

                                  17   prosecution claim under 42 U.S.C. § 1983. See Mot to Amend, ECF 85. The Court granted Mr.

                                  18   Ramachandran’s motion on December 24, 2020, and retained the scheduled hearing on the

                                  19   motions to dismiss, only considering the amendments on the issue of futility of amendment. See

                                  20   Order, ECF 91. On February 8, 2021, the Court granted Defendants’ motions to dismiss, leaving

                                  21   only the malicious prosecution claim in this case. See Order, ECF 104.

                                  22          On February 25, 2021, Mr. Ramachandran filed this motion to further amend the

                                  23   complaint, seeking leave to file the eighth version of the pleadings in this long-running dispute.

                                  24   See Mot. He seeks to add the City of Los Altos and Mr. Ditfurth as defendants in this case.

                                  25    II.   LEGAL STANDARD
                                  26          “[W]hen a district court has already granted a plaintiff leave to amend, its discretion in

                                  27   deciding subsequent motions to amend is ‘particularly broad.’” Chodos v. W. Publ’g Co., 292 F.3d

                                  28   992, 1003 (9th Cir. 2002) (citing Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 879 (9th
                                                                                         2
                                          Case 5:20-cv-03693-BLF Document 126 Filed 04/06/21 Page 3 of 4




                                   1   Cir.1999)). “Once the district court ha[s] filed a pretrial scheduling order pursuant to Federal Rule

                                   2   of Civil Procedure 16[,] which established a timetable for amending pleadings[,] that rule’s

                                   3   standards control[].” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir.

                                   4   1992). “A schedule shall not be modified except by leave of ... [the district court] upon a showing

                                   5   of good cause” once Rule 16 applies. Id. at 608 (alterations in original). “The district court may

                                   6   modify the pretrial schedule if it cannot reasonably be met despite the diligence of the party

                                   7   seeking the extension.” Id. at 609 (internal quotation and citation omitted). “Although the

                                   8   existence or degree of prejudice to the party opposing the modification might supply additional

                                   9   reasons to deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking

                                  10   modification.” Id. (citation omitted). “If that party was not diligent, the inquiry should end.” Id.

                                  11   III.    DISCUSSION
                                  12           Mr. Ramachandran incorrectly assumed his motion would be evaluated under the Rule 15
Northern District of California
 United States District Court




                                  13   standard, not the Rule 16 good cause standard. Mot. 3. His sole argument in support of

                                  14   amendment is that there is no prejudice to Defendants should it be granted. Id. However, under

                                  15   Ninth Circuit law, the focus is on Mr. Ramachandran’s reasons for seeking modification. In his

                                  16   reply brief, Mr. Ramachandran argues the merits of his malicious prosecution claim, but that is not

                                  17   the proper focus of this motion, either. See Reply 3-4, ECF 122. Mr. Ramachandran’s attempts to

                                  18   distinguish AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 952 (9th Cir. 2006), are

                                  19   similarly misguided—in AmerisourceBergen, the Ninth Circuit found that the Rule 15 standard

                                  20   applied because the plaintiff filed its motion for leave prior to the deadline set by the district court.

                                  21   Id. Here, Mr. Ramachandran’s second motion for leave to amend comes nearly three months after

                                  22   the deadline has passed.

                                  23           Mr. Ramachandran argues that his good cause for amendment is his “constructive response

                                  24   to this Court’s February 8, 2021 order.” Reply 7. However, Mr. Ramachandran admits that his

                                  25   malicious prosecution claim ripened on October 20, 2020, when the misdemeanor charge against

                                  26   him was dismissed. Id. This was more than a month before he filed his first motion to supplement

                                  27   his complaint, and Mr. Ramachandran does not address why he did not add the additional facts

                                  28   and parties at that time.
                                                                                           3
                                          Case 5:20-cv-03693-BLF Document 126 Filed 04/06/21 Page 4 of 4




                                   1          Defendants Ballard and Jordan argue that Mr. Ramachandran has not demonstrated good

                                   2   cause for amendment because of this undue delay. Opp’n 5-6. The Ninth Circuit has upheld

                                   3   denials of leave to amend when a plaintiff unduly delayed the litigation by waiting to include

                                   4   facts, parties, or claims that were previously known. See Acri v. Int’l Ass’n of Machinists &

                                   5   Aerospace Workers, 781 F.2d 1393, 1398 (9th Cir. 1986) (“We have also noted that late

                                   6   amendments to assert new theories are not reviewed favorably when the facts and the theory have

                                   7   been known to the party seeking amendment since the inception of the cause of action.”), Chodos,

                                   8   292 F.3d at 1003 (upholding denial of leave to amend when “new” facts had been available to

                                   9   plaintiff even before the first amendment to his complaint). The Court agrees with Defendants

                                  10   Ballard and Jordan that Mr. Ramachandran was not diligent in seeking this further amendment and

                                  11   thus cannot demonstrated the “good cause” required by Rule 16. Accordingly, this motion is

                                  12   DENIED, and the Court need not reach Defendants’ arguments regarding bad faith. Defendants
Northern District of California
 United States District Court




                                  13   shall file their response to the operative complaint within thirty days of this order.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: April 6, 2021

                                  18                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
